DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewey et al. (US 3,173,813).
With respect to claim 1, Dewey teaches a workpiece bonding apparatus (title), comprising: a first substrate holder (33) having a first surface configured to receive a first workpiece (upper portion of 30 or upper plate 52); a second substrate holder (33) having a second surface configured to receive a second workpiece (lower portion of 30 or lower plate 52); and a vacuum apparatus (vacuum pump 64/tube 60) positioned between the first substrate holder and the second substrate holder and configured to selectively induce a vacuum between the first surface and the second surface, wherein the vacuum is configured to attract the first workpiece and the second workpiece toward one another (figures; and column 5, lines 15-42). 

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US 6,113,724).
With respect to claim 1, Ogawa teaches a workpiece bonding apparatus (title), comprising: a first substrate holder (upper platen 1) having a first surface configured to receive a first workpiece (H2); a second substrate holder (lower platen 2) having a second surface configured to receive a second workpiece (H1); and a vacuum apparatus (combination of 6, 7, and 26) positioned between the first substrate holder and the second substrate holder and configured to selectively induce a vacuum between the first surface and the second surface, wherein the vacuum is configured to attract the first workpiece and the second workpiece toward one another (figures; and column 12, lines 51-65; and column 13, lines 53-64). 
With respect to claim 2, Ogawa teaches wherein the vacuum apparatus continuously extends in a closed loop around outermost perimeters of the first substrate holder and the second substrate holder (frame 6 forms the molding space). 
With respect to claim 3, Ogawa teaches wherein the vacuum apparatus comprises a plurality of vacuum guns (paths 26) disposed around outermost perimeters of the first substrate holder and the second substrate holder. 
With respect to claim 7, the arrangement of the vacuum paths in Ogawa would intrinsically form a pressure difference between a position over a central region of the first substrate holder and a position over a peripheral region of the first substrate holder (figures). 

Claim(s) 10-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugihara et al. (TW-201622028 IDS) (hereafter Sugihara).
With respect to claim 10, Sugihara teaches a method of bonding workpieces, comprising: providing a first workpiece (WL) on a first surface of a first substrate holder (141); providing a second workpiece (WU) on a second surface of a second substrate holder (140), wherein the first surface is configured to face the second surface; and bringing a central region of the first workpiece into contact with a central region of the second workpiece prior to bringing a peripheral region of the first workpiece into contact with a peripheral region of the second workpiece (figures 15-18).
With respect to claim 11, Sugihara teaches inducing a vacuum between the first substrate holder and second substrate holder, wherein the vacuum attracts the first workpiece and the second workpiece toward one another (abstract; and figure 15). 
With respect to claim 12, Sugihara teaches wherein the vacuum has a first pressure that is proximate to the central region of the first substrate holder and a second pressure that is proximate to the peripheral region of the first substrate holder, the first pressure different than the second pressure (note the concentration of vacuum passages 198a and 198b at the central region of the lower chuck 141). 
With respect to claim 14, Sugihara teaches a workpiece bonding system (abstract; and figures), comprising: a first chuck (141) having a first surface configured to receive a first workpiece (WL); a second chuck (140) having a second surface configured to receive a second workpiece (WU); and a bonding apparatus configured to bring together a central region of the first workpiece and a central region of the second workpiece before bringing together a peripheral region of the first workpiece and a peripheral region of the second workpiece (figures 15-18). 
With respect to claim 15, Sugihara teaches wherein the bonding apparatus comprises a vacuum apparatus configured to selectively induce a vacuum between the first chuck and the second chuck, wherein the vacuum is configured to attract the central region of the first workpiece towards the central region of the second workpiece before attracting the peripheral region of the first workpiece towards the peripheral region of the second workpiece (abstract; figures 15-18; and the machine translation provided by the applicant).  Note that the apparatus of Sugihara is capable of selective vacuum application.
With respect to claim 16, Sugihara teaches wherein the vacuum apparatus is configured to form a first pressure over the central region of the first workpiece and a second pressure over the peripheral region of the first workpiece, the second pressure being different than the first pressure (figures 15-18; and paragraphs 158-167).
With respect to claim 17, Sugihara teaches that the first chuck comprises a first plurality of securing elements configured to secure the first workpiece to the first surface; and wherein the first plurality of securing elements are configured to hold the central region of the first workpiece with a different strength than the peripheral region of the first workpiece (Figures 15-18).  Note the concentration of vacuum passages 198a and 198b at the central region of the lower chuck 141. 
With respect to claim 18, Sugihara teaches wherein the first plurality of securing elements are configured to hold the central region of the first workpiece for a shorter time than the peripheral region of the first workpiece (figures 15-18; and paragraphs 158-167).  Note that the vacuum actuator of Sugihara is capable of the claimed function.
With respect to claim 19, Sugihara teaches wherein the bonding apparatus comprises a propagation initiation apparatus (181) configured to selectively press the central region of the first workpiece towards the central region of the second workpiece (figures 15-18; and paragraphs 162 and 167).
With respect to claim 20, Sugihara teaches wherein the first workpiece comprises a first semiconductor wafer and the second workpiece comprises a second semiconductor wafer (abstract).  Note that the material worked upon does not limit the structure of the claimed apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Dewey.
With respect to claim 8, Ogawa does not teach the vacuum apparatus is located laterally outside of the first substrate holder and the second substrate holder. However, Dewey teaches the vacuum apparatus is located laterally outside of the first substrate holder and the second substrate holder (figure 1).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to locate the vacuum apparatus laterally outside the first substrate holder and the second substrate holder as taught by Dewey in the apparatus of Ogawa in order to not interfere with the bonding process.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Lee et al. (US 2003/0178468A1).
With respect to claim 9, Ogawa does not teach wherein the first substrate holder and the second substrate holder comprise a vacuum chuck or an electrostatic chuck. However, Dewey teaches wherein the first substrate holder and the second substrate holder comprise a vacuum chuck or an electrostatic chuck (figures; and paragraphs 77-81).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize electrostatic chucks as taught by Lee in the apparatus of Ogawa in order to selectively hold the components being bonded in the desired location.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Kurz et al. (US 2018/0076037A1) (hereafter Kurz).
With respect to claim 13, Sugihara does not teach wherein one or more of the first workpiece and the second workpiece comprise a microelectromechanical system (MEM). However, Kurz teaches wherein one or more of the first workpiece and the second workpiece comprise a microelectromechanical system (MEM) (paragraphs 2 and 13).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize a MEM as taught by Kurz in the process of Sugihara in order to form an assembly of the desired electronic components.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,031,369B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader and thus envisaged by the claims of U.S. Patent No. 11,031,369B2.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,497,667B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader and thus envisaged by the claims of U.S. Patent No. 10,497,667B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735